—Judgment, Supreme Court, New York County (Dominick Viscardi, J.), entered March 11, 1998, upon a jury verdict, inter alia, awarding plaintiff damages in the principal amount of $506,900, plus interest, costs and attorneys’ fees, unanimously affirmed, without costs.
In light of the trial evidence, the jury’s verdict was neither irrational nor against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 497-499). The jury’s award of $200,000 for past pain and suffering and $300,000 for future pain and suffering did not constitute a material deviation from what is reasonable compensation under the circumstances given the evidence demonstrating that plaintiff suffered a severely fractured ankle, which has thus far required surgery for open reduction and fixation and for removal of surgical hardware and may yet require additional surgery, and continues to experience the debilitating effects of the injury, among them symptoms of the onset of degenerative arthritis (see, Po Yee So v Wing Tat Realty, 259 AD2d 373). Concur— Nardelli, J. P., Williams, Tom and Buckley, JJ.